Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors East West Bancorp, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-128828, 333-46718, 333-54538, 333-113478, 333-118677, 333-96193, 333-156567, 333-150353, 333-161891, and 333-165886) on FormS-3 and (Nos.333-85330, 333-91554, 333-105292, 333-88527, 333-88529 and 333-56468) on FormS-8 of East West Bancorp, Inc. of our reports dated February 28, 2011, with respect to the consolidated balance sheets of East West Bancorp, Inc. and subsidiaries as of December31, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form10-K of East West Bancorp, Inc. /s/ KPMGLLP Los Angeles, California February 28, 2011
